Title: American Commissioners to John Jay, 11 May 1785
From: American Commissioners
To: Jay, John



Sir
Paris May 11th. 1785

Our last letter to you was dated April 13. 1785. and went by the packet of that month from l’Orient. Since that date the letter No. 1.a. directed to Dr. Franklin enclosing those marked No. 1.b and c. and also the paper No. 2. have come to hand. These relate to supplies furnished by Mr. Harrison to the crew of the ship Betsy taken by the Emperor of Morocco, on which subject Congress will be pleased to make known their pleasure to Mr. Harrison or Mr. Carmichael; they relate further to the general affairs of the Barbary States. A letter from the Marshal de Castries forwarded to us by the Count de Vergennes, marked No. 3.a.b. will shew the opinion of that Minister on the best method of conducting a treaty with those States. As we are as yet uninstructed from what sources to call for the monies necessary for conducting and concluding treaties with them, and no step can be taken but with cash in hand, we await orders on this subject, and in the mean time wish to keep matters with the Emperor of Morocco suspended in their present state. The attention of Congress will have been called to this circumstance by our letter of Novr. 11 and several letters subsequent to that date.
As it is always well to know the dispositions of our neighbours, we enclose the letter No. 4. from a refugee of Louisiana to Doctr. Franklin. It contains moreover a proposition for the consideration of Congress.
No. 5.a. and b. are a counterproject, with a letter covering it, from the Chargé des Affaires for Tuscany at this court. As some of the alterations of our draught which the counterproject proposes  required explanations these have been desired and obtained in verbal conferences with Mr. Favi. In consequence of these we shall immediately communicate to him in writing our dispositions on the several parts of it.
The letter No. 6. from the Baron de Thulemeier received the 9th. instant contains the decisions of the King of Prussia on our last propositions. We shall close with him on the ground established in the several papers which have passed between us, and take immediate measures for putting the last hand to this treaty.
We have the honor to be With great respect Sir Your most obedient & Most humble Servants,

john adams
b. franklin
th: jefferson

